IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,652


EX PARTE CHARLES PHILIP MARSH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR94-176-1 IN THE 22nd DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty-five years' imprisonment.  The Third Court of Appeals affirmed his
conviction.  Marsh v. State, No. 03-94-00736-CR (Tex. App.-Austin, delivered March 13, 1996, no
pet).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court has entered findings of fact and conclusions of law, supported by the record, 
that appellate counsel failed to timely notify Applicant that his conviction had been affirmed.  The
trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-94-00736-CR that affirmed his conviction in Case No. CR94-176-CR from the 22nd Judicial District Court of
Comal County.  Applicant shall file his petition for discretionary review with the Third Court of
Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: April 4, 2007
Do not publish